United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                      UNITED STATES COURT OF APPEALS             August 17, 2005
                               FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 03-10097
                             Summary Calendar


                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                            PRISCILLA DeVITA,

                                                    Defendant-Appellant.


            Appeals from the United States District Court
                  for the Northern District of Texas
                            (5:02-CR-91-2)


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BARKSDALE, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     This     court   affirmed   Priscilla   DeVita’s   conviction       and

sentence, following a jury trial, for conspiracy and aiding and

abetting to take a motor vehicle resulting in serious bodily

injury, in violation of 18 U.S.C. §§ 2, 371, 2119, and 2119(2).

United States v. Devita, 03-10097, 86 Fed. Appx. 738 (5th Cir. 10

Feb. 2004) (unpublished).        The Supreme Court granted Devita’s

petition for writ of certiorari and for leave to proceed in forma

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
pauperis; vacated our previous judgment; and remanded the case for

further consideration in the light of United States v. Booker, 543

U.S. ___, 125 S. Ct. 738 (2005).       DeVita v. United States, 125 S.

Ct. 1032 (2005).

     We requested supplemental briefs from the parties addressing

the impact of Booker. DeVita filed a supplemental brief, claiming

reversible plain error; citing new authority, discussed below, the

Government moved to reinstate the prior affirmance of DeVita’s

conviction and sentence, or, in the alternative, for an extension

of time to file its supplemental brief.       Other than advising the

Government that she opposes its motion, DeVita did not respond.

     DeVita did not raise Booker-error until her petition for writ

of certiorari.     Absent extraordinary circumstances, we will not

consider a defendant’s Booker-related claims presented for the

first time in a petition for writ of certiorari.      United States v.

Taylor, 409 F.3d 675, 676 (5th Cir. 2005).            DeVita has not

demonstrated the requisite extraordinary circumstances. Therefore,

     IT IS ORDERED that Appellee’s motion to reinstate prior

affirmance of Appellant’s conviction and sentence is GRANTED.

     IT IS FURTHER ORDERED that Appellee’s alternative request for

an extension of time of 14 days from the court’s denial of the

motion to reinstate prior affirmance of Appellant’s conviction and

sentence to file its supplemental brief is DENIED AS MOOT.



                                   2